DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on July 23, 2021 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   

Response to Arguments
Applicant's arguments filed August 12, 2021 as they pertain to the additional language have been fully considered but they are not persuasive.
	As set forth in Neimeijer Table 1, the color features of contrast, average hue, average saturation, and average intensity have been normalized for the centerline pixels for the trained classifier.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-10, and 14-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neimeijer et al. (Automatic Classification of Retinal Vessels into Arteries and Veins - herein Neimeijer; of record) in view of Hsu et al. (US WO 2009/126112 - Hsu; of record) .
	As to claim 1, Neimeijer teaches a method for automatic detection of arteriovenous ratio (AVR) in tissue (Neimeijer Abstract) comprising receiving an image (Neimeijer Fig. 1), detecting a ROI in the image, the ROI comprises a plurality of centerline pixels (Neimeijer Abstract; Fig. 1; Introduction; Section 3.1), extracting from each of the plurality of centerline pixels, a plurality of color features (Neimeijer Table 1 - contrast, hue, saturation, intensity; Section 3.2), normalizing, for each of the plurality of centerline pixels, the plurality of color features (Neimeijer Table 1 - normalized vessel contrast, normalized average hue, normalized average saturation, normalized average intensity; Section 3.2), determining by a trained classifier for each of the normalized plurality of color features for each of the plurality of centerline pixels, a label indicative of the centerline pixel comprising either an artery or vein (Neimeijer - Sections 3.2, 3.3), identifying, based on the label for each of the plurality of centerline pixels, arteries and veins in the ROI (Neimeijer Fig. 1; Sections 3.2, 3.3), determining vessel width measurements for the identified arteries and veins in the ROI (Neimeijer - Introduction; Section 3.1), and estimating, based on the vessel width measurements for the identified arteries and veins in the ROI, the AVR (Neimeijer Introduction - Amongst these are variations in the vessel width, the tortuosity of the vasculature and the width ratio between the arteries and the veins of retinal vasculature (a/v ratio); The main purpose of the presented work is to serve as a basis for a tool that will automatically measure the a/v ratio; Discussion and Conclusion - The proposed artery/vein classification method shows good results in automatically distinguishing between arteries and veins).  
	Neimeijer does not specify identifying arteries and veins in the ROI based on a voting procedure.
	In the same field of endeavor Hsu teaches a method for classifying arteries and veins in an eye/retina using a voting procedure to identify veins and arteries (Hsu page 13:lines 24-25; page 13:lines 21-31; page 14:1-14).
	It would have been obvious to one of ordinary skill in the art at the time of invention to provide a voting procedure since, as taught by Hsu, voting procedures are well known in the art for the purpose of identifying arteries and veins in retinas (Hsu page 13:line 21 - page 14:line14). 
	As to claim 2, Neimeijer in view of Hsu teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Neimeijer further teaches detecting the ROI in the image further comprises detecting an optic disc in the image (Neimeijer Fig. 1; Introduction - after defining an area of interest around the optic disc).
	As to claim 3, Neimeijer in view of Hsu teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Neimeijer further teaches identifying arteries and veins in the region of interest comprises performing vessel segmentation on the image (Neimeijer Abstract; Section 3.1).
claim 4, Neimeijer in view of Hsu teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Neimeijer further teaches performing vessel segmentation on the image further comprises utilizing the trained classifier to classify vessel pixels or vessel segments in the image (Neimeijer Sections 3.2, 3.3).
	As to claim 5, Neimeijer in view of Hsu teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Neimeijer further teaches the plurality of features comprises one or more of derivatives, textures, or color properties (Neimeijer Table 1).
	As to claim 6, Neimeijer in view of Hsu teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Neimeijer further teaches vessel tree analysis is used to classify vessel pixels or vessel segments (Neimeijer Abstract).
	As to claim 8, Neimeijer in view of Hsu teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Neimeijer further teaches decreased AVR indicates higher propensity for a disease (Neijmeijer Abstract - the retinal a/v ratio, is well established to be predictive of stroke…).
	As to claim 9, Neimeijer in view of Hsu teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Neimeijer further teaches the image is one or more of a color image, multispectral image, or OCT image (Neimeijer Fig. 1; Fig. 4).
claim 10, Neimeijer in view of Hsu teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Neimeijer further teaches the image is of the retina (Neimeijer Fig. 1; Fig. 4).
	As to claim 14, Neimeijer teaches a system for automatic determination of arteriovenous ratio (Neimeijer Abstract), comprising a memory and a processor coupled to the memory (Neijmeijer Abstract; Introduction - computer implemented method, thus memory processor implicit), the processor configured to perform steps comprising comprising receiving an image (Neimeijer Fig. 1), detecting a ROI in the image, the ROI comprises a plurality of centerline pixels (Neimeijer Abstract; Fig. 1; Introduction; Section 3.1), extracting from each of the plurality of centerline pixels, a plurality of color features (Neimeijer Table 1 - contrast, average hue, average saturation, average intenstiy), determining by a trained classifier for each of the plurality of features for each of the plurality of centerline pixels, a label indicative of the centerline pixel comprising either an artery or vein (Neimeijer - Sections 3.2, 3.3), identifying, based on the label for each of the plurality of centerline pixels, arteries and veins in the ROI (Neimeijer Fig. 1; Sections 3.2, 3.3), determining vessel width measurements for the identified arteries and veins in the ROI (Neimeijer - Introduction; Section 3.1), and estimating, based on the vessel width measurements for the identified arteries and veins in the ROI, the AVR (Neimeijer Introduction - Amongst these are variations in the vessel width, the tortuosity of the vasculature and the width ratio between the arteries and the veins of retinal vasculature (a/v ratio); The main purpose of the presented work is to serve as a basis for a tool that will automatically measure the a/v ratio; Discussion and Conclusion - The proposed artery/vein classification method shows good results in automatically distinguishing between arteries and veins). 
	 Neimeijer does not specify identifying arteries and veins in the ROI based on a voting procedure.
	In the same field of endeavor Hsu teaches a method for classifying arteries and veins in an eye/retina using a voting procedure to identify veins and arteries (Hsu page 13:lines 24-25; page 13:lines 21-31; page 14:1-14).
	It would have been obvious to one of ordinary skill in the art at the time of invention to provide a voting procedure since, as taught by Hsu, voting procedures are well known in the art for the purpose of identifying arteries and veins in retinas (Hsu page 13:line 21 - page 14:line14).
	As to claim 15, Neimeijer in view of Hsu teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Neimeijer utilizing the trained classifier to classify pixels in the image as artery or vein pixels (Neimeijer Sections 3.2, 3.3).
	As to claim 16, Neimeijer in view of Hsu teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Neimeijer further teaches decreased AVR indicates higher propensity for a disease (Neijmeijer Abstract - the retinal a/v ratio, is well established to be predictive of stroke…).
	As to claim 17, Neimeijer in view of Hsu teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Neimeijer further teaches the image is of the retina (Neimeijer Fig. 1; Fig. 4).

Claim 11-13 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neimeijer and Hsu as applied to claims 1 and 14 above, and further in view of Abramoff et al. (US 2007/02230795 - Abramoff; of record).
	As to claims 11 and 18, Neimeijer in view of Hsu teaches all the limitations of the instant invention as detailed above with respect to claims 1 and 14, but doesn’t specify determining vessel width measurements for the identified arteries and veins comprises using one or more of a graph search, multipixel feature based tobogganing method and splats, or profile fitting.  In the same field of endeavor Abramoff teaches classifying pixels of the eye using a graph search (Abramoff para. [0027]-[0030]).  It would have been obvious to one of ordinary skill in the art at the time of invention to use a graph search since, as taught by Abramoff, such search techniques are well known in the art for the purpose of classifying pixel in the eye (Abramoff para. [0027]-[0028]).
	As to claims 12-13 and 19-20, Neimeijer in view of Hsu, and Abramoff teaches all the limitations of the instant invention as detailed above with respect to claims 11 and 18, and Abramoff further teaches the graph search uses a multiscale cost function (Abramoff para. [0029]-[0030]) and the multiscale cost function is derived from a combination of wavelet kernel lifting (Abramoff para. [0029]-[0030]).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neimeijer and Hsu as applied to claim 4 above, and further in view of Crutchfield et al. (US 7,104,958 - Crutchfield; of record).
	As to claim 7, Neimeijer in view of Hsu teaches all the limitations of the instant invention as detailed above with respect to claim 4, but does not specify blood flow is .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 20, 2021